 


110 HRES 1327 EH: Congratulating the 2008 National Collegiate Athletic Association (NCAA) Division I Baseball Champions, the Fresno State Bulldogs, on an outstanding and historic season.
U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
 
110th CONGRESS 
2d Session 
H. RES. 1327 
In the House of Representatives, U. S.,

July 15, 2008
 
RESOLUTION 
Congratulating the 2008 National Collegiate Athletic Association (NCAA) Division I Baseball Champions, the Fresno State Bulldogs, on an outstanding and historic season. 
 
 
Whereas California State University, Fresno, better known as Fresno State, was founded in 1911 and has offered advanced degrees since 1949; 
Whereas Fresno State has one of the top Agriculture Sciences and Technology programs in the California State University system, with a worldwide reputation in water technology, more than 200 awards for student-produced wines, and research having global impact in the areas of food production, land preservation, and irrigation; 
Whereas Fresno State’s Craig School of Business has been recognized in the Princeton Review’s top business schools and is nationally acclaimed for its Lyles Center for Innovation and Entrepreneurship; 
Whereas Fresno State also offers well-regarded programs in schools or colleges devoted to arts and humanities, health and human services, education and human development, social sciences, physical sciences, and mathematics and engineering; 
Whereas Fresno State is home to approximately 19,000 undergraduate students, 2,200 graduate students, and nearly 1,000 post-baccalaureate students; 
Whereas in the recent Western Association of Schools and Colleges accreditation process, Fresno State was commended as a national model for institutions interested in becoming generators of social mobility, economic development, and student success; 
Whereas Fresno State prepares its students to prosper in their chosen careers by being responsible citizens in their communities, as well as in the State, Nation, and world; 
Whereas all Fresno State athletic programs pride themselves on recruiting male and female athletes from local high schools and junior colleges; 
Whereas every member of this year’s championship baseball team is from California, with many players hailing from such San Joaquin Valley towns as Fresno, Clovis, Bakersfield, Visalia, Hanford, and Turlock; 
Whereas the Fresno State Bulldogs baseball team beat the University of Georgia Bulldogs two games to one to win the 2008 College World Series; 
Whereas the Fresno State Bulldogs opened the College World Series with a victory over sixth-seeded Rice University and had two wins over number-two national seed University of North Carolina at Chapel Hill; 
Whereas the Bulldogs hit 14 home runs, the second most in College World Series history, and set the record for the most extra-base hits, runs batted in, and total bases in a championship game; 
Whereas the Bulldogs became the first team in College World Series history to score at least 17 runs more than once in the same College World Series; 
Whereas the Bulldogs became the first number-four regional seed to reach the College World Series since the tournament expanded in 1999; 
Whereas all 10 of the Bulldogs’ postseason wins have come against teams ranked in the top 15, including its final 7 wins over national seeds; 
Whereas the Bulldogs played on the road for over 40 days; 
Whereas, throughout the College World Series, the Bulldogs won 6 elimination games, including a 19–10 victory over the University of Georgia Bulldogs in the championship series; 
Whereas, for the third consecutive season, the Bulldogs earned a preseason ranking in Collegiate Baseball Newspaper’s Fabulous 40 and an 18th-place ranking from Baseball America Magazine; 
Whereas the Bulldogs won 47 games and lost 31 games during the 2008 season; 
Whereas 7 members of the Bulldog team were named to the Preseason All-Western Athletic Conference Team; 
Whereas on May 17, 2008, the Bulldogs won their third straight Western Athletic Conference championship; 
Whereas on May 25, 2008, the Bulldogs won their third straight Western Athletic Conference tournament after beating the University of Nevada; 
Whereas the Bulldogs had not played in a College World Series since 1991; 
Whereas the Bulldogs won the Long Beach Regional and Tempe Super Regional tournaments, and beat 3rd-ranked Arizona State University, 6th-ranked San Diego University, and 11th-ranked Long Beach State University; 
Whereas head coach Mike Batesole was named the 2008 National Coach of the Year, the second time in 10 years he has won the award; 
Whereas Steve Susdorf was named the Western Athletic Conference Player of the Year, Tanner Scheppers was named the Western Athletic Conference Pitcher of the Year, Danny Muno was named the Western Athletic Conference Freshman of the Year, and head coach Mike Batesole was named the Western Athletic Conference Co-Coach of the Year; 
Whereas Steve Susdorf, Tanner Scheppers, Erik Wetzel, Alan Ahmady, and Brandon Burke earned First-Team All-Western Athletic Conference honors; 
Whereas seniors Clayton Allison, Blake Amador, Jason Breckley, Brandon Burke, Jacob Hower, Ryan Overland, and Steve Susdorf and junior Kris Tomlinson have graduated or will graduate within 9 semesters, having managed their time well enough to keep up with studies and play championship baseball over 78 games and hundreds of practice sessions; 
Whereas Steve Susdorf was a Western Athletic Conference All-Academic awardee for the fourth year and also won ESPN The Magazine Academic All-District and second team Academic All-America honors; 
Whereas senior Clayton Allison, juniors Kris Tomlinson and Erik Wetzel, and freshmen Trent Soares and Jake Floethe were also Western Athletic Conference All-Academic performers; 
Whereas Tommy Mendonca was named the College World Series Most Outstanding Player and was named to the 2008 National Collegiate Team; 
Whereas Erik Wetzel, Steve Susdorf, Steve Detwiler, and Justin Wilson were named to the 2008 College World Series All-Tournament Team; 
Whereas, in addition to the players who earned all-conference honors, the Bulldogs saw outstanding play from Danny Muno, Jordan Ribera, Gavin Hedstrom, and Ryan Overland; 
Whereas Bulldog coaches Mike Batesole, Matt Curtis, Mike Mayne, and Pat Waer and the entire Bulldog roster and staff have earned a special place in Fresno State sports history; 
Whereas many members of the Bulldog team will never play professional baseball and truly give meaning to the term student-athlete; and 
Whereas Fresno State’s competition for the national championship has been exciting to watch for all those who have an attachment to the University, the San Joaquin Valley, and the game we call our national pastime: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the 2008 National Collegiate Athletic Association (NCAA) Baseball Champions, the Fresno State Bulldogs, on an outstanding and historic season; and 
(2)recognizes that the Bulldogs, in winning their first College World Series, concluded an unprecedented season and championship that captivated baseball fans across America. 
 
Lorraine C. Miller,Clerk.
